EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The merits of the claim have been carefully considered in light of the applicant' s remarks. The rejection under 35 USC 112(a)and (b) has been withdrawn.

Conclusion
The claimed design is patentable over the references cited.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AULA SOROUSH whose telephone number is (571)270-3451.  The examiner can normally be reached on MONDAY-FRIDAY 8:30-5:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHERYL LANE can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/A.S./     
Examiner, Art Unit 2915             

/Sheryl Lane/Supervisory Patent Examiner, Art Unit 2915